UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26598 CHINA DONGSHENG INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 22-3137907 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Jilin Dongsheng Weiye Science and Technology Development Co., Ltd., Jifeng East Road, Gaoxin District Jilin, Jilin Province, PRC 132012 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86-432-4566702 c/o American Union Securities 100 Wall Street 15th Floor New York, NY 10005 (Address of principal agent offices) (Zip Code) Agent’s telephone number, including area code: (212) 232-0120 PAPERCLIP SOFTWARE, INC. (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State issuer’s revenues for its most recent fiscal year. $31,320,831 Aggregate market value of the voting and non-voting common stock held by non-affiliates of the Company as of June 30, 2007: $84,403,415 Number of shares of the registrant's Common Stock outstanding as of October 12, 2007: 31,546,134. 1 TABLE OF CONTENTS Part I Item 1. Description of Business. 4 Item 2. Description of Property. 7 Item 3. Legal Proceedings. 7 Item 4. Submission of Matters to a Vote of Security Holders. 7 Part II Item 5. Market for Common Equity and Related Stockholder Matters. 8 Item 6. Management’s Discussion and Analysis or Plan of Operations. 9 Item 7. Financial Statements. 14 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 14 Item 8A. Controls and Procedures. 14 Item 8B. Other Information. 14 Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. 15 Item 10. Executive Compensation. 17 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 18 Item 12. Certain Relationships and Related Transactions. 18 Item 13. Exhibits. 19 Item 14. Principal Accountant Fees and Services. 19 Signatures 2 Except as otherwise required by the context, all references in this prospectus to "we", "us”, "our", “CDSG”, or "Company" refer to the consolidated operations of China Dongsheng International, Inc., a Delaware corporation, and its wholly owned subsidiaries. Forward-Looking Statements and Associated Risks The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for certain forward-looking statements. Some of the statements contained in this annual report of the Companydiscuss future expectations, contain projections of our operations or financial condition or state other forward-looking information. Some statements contained in this annual report on Form 10-KSB that are not historical facts (including without limitation statements to the effect that we "believe," "expect," "anticipate," "plan," "intend," "foresee," or other similar expressions) and are forward-looking statements. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effects on us. There can be no assurance that future developments affecting us will be those anticipated by us. All comments concerning our expectations for future revenue and operating results are based on our forecasts of our plan of operation and do not include the potential impact of any future acquisitions or operations. These forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions. Should one or more of these risks or uncertainties materialize, or should any of our assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. 3 PART I Item 1.Description of Business. Business Development PaperClip Software, Inc. (“Paperclip”), a Delaware Corporation, was originally incorporated in New Jersey in October 1991 as PaperClip Imaging Software, Inc. and is the successor by merger as of March 1992. Paperclip was engaged in the development and distribution of computer software for document management and transport of electronic document packages across the public Internet or a private intranet with interoperability, security and tracking capabilities. American Sunrise International, Inc. (“ASI”), a Delaware Corporation, was incorporated on May 30, 2006. Jilin Dongsheng Weiye Science & Technology Development Co., Ltd. (“Dongsheng”) was incorporated in the People’s Republic of China (the “PRC” or “China”) on August 16, 2002. On July 31, 2006, Dongsheng signed an agreement with ASI, whereby ASI agreed to purchase all of the net assets of Dongsheng for $1,250,000. Due to this change of ownership, Dongsheng became a wholly foreign owned entity. Dongsheng received its business license indicating its status as a wholly foreign owned entity on August 3, 2006. On November 6, 2006, the Company, ASI, all shareholders of ASI, and Dongsheng entered into a Stock Purchase and Share Exchange Agreement in which the Company acquired all of the issued and outstanding capital stock of ASI. As a result of this “Reverse Merger” transaction, the Company anticipated effecting a spin-off of its software development business. As a result of the spin-off, shareholders of record prior to effectiveness of the Reverse Merger will receive shares in the software development subsidiary. As of June 30, 2007, the Company has not completed the spin-off process, but it is expected that the registration statement will be filed by the end of October 2007. Going forward, the Company will operate its business through Dongsheng, its wholly-owned subsidiary which is engaged in the development and manufacture of nutritional supplements and personal care products domestically in China. Our Business Overview and Business Model Dongsheng is a private Chinese corporation founded in 2002 that develops and manufactures nutritional supplements and personal care products. The Company employs a network marketing system, selling its products through approximately 200,000 independent distributors (which include 17,607 full time independent sales representatives), 2,500 retail stores (which include 379 stores which exclusively sell Dongsheng's products) and e-commerce outlets over the internet. Distributors belonging to the network marketing system purchase products not only for their own sales efforts, but are encouraged to build and manage their own sales force by recruiting, managing, and training others to sell products. Distributors are compensated with commissions for a percentage of the sales generated by themselves, and by their business group. For the fiscal year ended June 30, 2007, Dongsheng sold products from two primary product lines: Aidong Nutritionals, which include supplements and healthcare products with Chitosan as a main ingredient and Jiujiu Ozone Purifiers, a line of portable home Ozone air, water, and food purifiers. In addition, Dongsheng sold "Nao Li Zhi Bao" herbal extracts, a Chinese herbal supplement line of natural botanical extracts and Donghe Cosmetics, a line of skin care products. By the end of October 2007, all forty Stock Keeping Units from these two principal product lines will be manufactured in-house. Dongsheng has received the Good Manufacturing Practices (GMP) accreditation (GB17405-1998) for its tablet, capsule, granule, soft gel, and hard gel nutraceutical products for its production facilties.With in-house manufacturing and development facilities, Dongsheng can better control the quality of its raw materials and finished products, develop more high technology health care products, and enhance existing products. 4 Principal Products For the fiscal year ended June 30, 2007, Dongsheng sold two principal product lines: Aidong Chitosan Nutritionals andJiujiu Ozone Purifiers. Aidong Chitosan Nutritionals accounted for 54% of total revenues while Jiujiu ozone purifier products accounted for 46% of total revenues. Aidong Nutritionals Aidong Nutritionals is Dongsheng’s main product line, and includes core nutritional supplementary products using chitosan as the main ingredient. Chitosan is an all natural product that has been widely used as a health supplement throughout Asia.Extracted from chitin, chitosan is a polysaccharide, found in the exoskeletons of crustaceans. It is widely available in shrimps, crabs and certain insects. Chitosan has the ability to latch onto heavy metals, amino acids and fat. Chitosan has also been known to regulate the secretion of human hormones, and adjust the functionalities of the human body. Along with Chitosan Soft Capsules and Chitosan Fiber Capsules, products in the Aidong Nutritionals line include Chitosan Multi-Vitamins Capsules, American Ginseng Capsules, Ginkgo Capsules, Deep Sea Fish Oil, Calcium Capsules, and Aloe Vera Capsules. Jiujiu Ozone Purifiers Jiujiu Ozone Purifiers is a line of portable home Ozone air, water, and food purifiers. Ozone is a natural component of air, created when oxygen molecules are split into two separate atoms by ultraviolet radiation from the sun. The free atoms recombine in three-atom groups to form ozone. Ozone is a powerful natural sanitizer and deodorizer, and can help eliminate various kinds of harmful substances found in drinking water, such as mold and fungus. Compared to other water-purifying methods such as the usage of chlorine agent, which forms carcinogens such as chlorine ammonia and chloroform, ozone naturally dissolves into pure oxygen after a very short lifespan without leaving byproduct pollution. Ozone air purifiers improve the air quality by converting normal oxygen into ozone, which breaks down odors and other pollutants. Sales, Marketing and Distribution of Products Dongsheng distributes products through a network marketing system, natural health food retailers, and e-commerce outlets over the web. Currently there are approximately 200,000 independent distributors and over 2,500 retail stores carrying the Company’s products.
